


EXHIBIT 10.22












CANADIAN PLEDGE AND SECURITY AGREEMENT
dated as of October 22, 2014


among
CGC INC.,
as Canadian Borrower,




The Other Grantors Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent















--------------------------------------------------------------------------------






Table of Contents




ARTICLE I


DEFINITIONS


SECTION 1.01.
Terms Defined in Credit Agreement
1
SECTION 1.02.
Terms Defined in PPSA
1
SECTION 1.03.
Definitions of Certain Terms Used Herein
1



ARTICLE II


GRANT OF SECURITY INTEREST


SECTION 2.01.
Security Interest
5



ARTICLE III


REPRESENTATIONS AND WARRANTIES



 
SECTION 3.01.
Title, Perfection and Priority
6
 
SECTION 3.02.
Type and Jurisdiction of Organization, Organizational and Identification Numbers
6
  
SECTION 3.03.
Principal Location
6
 
SECTION 3.04.
Collateral Locations
6
 
SECTION 3.05.
Deposit Accounts
7
 
SECTION 3.06.
Exact Names
7
 
SECTION 3.07.
Perfection Certificate
7
 
SECTION 3.08.
Validity of Security Interest
7
 
SECTION 3.09.
Security Interest as Security Only
7
 
SECTION 3.10.
Accounts
7
 
SECTION 3.11.
Inventory
8
 
SECTION 3.12.
Intellectual Property
9
 
SECTION 3.13.
Filing Requirements
8
 
SECTION 3.14.
No Financing Statements, Security Agreements
9



ARTICLE IV


COVENANTS
SECTION 4.01.
General
9
SECTION 4.02.
Accounts
11
SECTION 4.03.
Inventory
12
SECTION 4.04.
Intellectual Property
13
SECTION 4.05.
Collateral Access Agreements
13





--------------------------------------------------------------------------------




SECTION 4.06.
Change of Name or Location; Change of Fiscal Year
14



ARTICLE V


REMEDIES
SECTION 5.01.
Remedies
14
SECTION 5.02.
Grantor’s Obligations Upon an Event of Default
16
SECTION 5.03.
Grant of Intellectual Property License
16



ARTICLE VI


ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY


SECTION 6.01.
Account Verification
17
SECTION 6.02.
Authorization for Secured Party to Take Certain Action
17



ARTICLE VII


COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS


SECTION 7.01.
Collection of Accounts
19
SECTION 7.02.
Covenant Regarding New Deposit Accounts
19
SECTION 7.03.
Cash Dominion Periods; Application of Proceeds
21



ARTICLE VIII


GENERAL PROVISIONS


SECTION 8.01.
Waivers
22
SECTION 8.02.
Limitation on Administrative Agent’s and Lenders’ Duty with Respect to the
Collateral
22
SECTION 8.03.
Compromises and Collection of Collateral
23
SECTION 8.04.
Secured Party Performance of Debtor Obligations
24
SECTION 8.05.
Specific Performance of Certain Covenants
24
SECTION 8.06.
Dispositions Not Authorized
24
SECTION 8.07.
No Waiver; Amendments; Cumulative Remedies
24
SECTION 8.08.
Limitation by Law; Severability of Provisions
25
SECTION 8.09.
Reinstatement
25
SECTION 8.10.
Benefit of Agreement
25
SECTION 8.11.
Survival of Representations
25
SECTION 8.12.
Headings
25
SECTION 8.13.
Termination
26
SECTION 8.14.
Additional Subsidiaries
27
SECTION 8.15.
Right of Setoff
27
SECTION 8.16.
Lien Absolute
27





--------------------------------------------------------------------------------




SECTION 8.17.
Release
28
SECTION 8.18.
Entire Agreement
28
SECTION 8.19.
Governing Law; Jurisdiction; Consent to Service of Process
28
SECTION 8.20.
WAIVER OF JURY TRIAL
29
SECTION 8.21.
Taxes and Expenses; Indemnity
29
SECTION 8.22.
Counterparts
31





ARTICLE IX


NOTICES


SECTION 9.01.
Sending Notices
31

ARTICLE
THE ADMINISTRATIVE AGENT


Schedule 1    Subsidiary Grantors
Exhibit A    Information for each Grantor
Exhibit B    Collateral Deposit Accounts
Exhibit C    Financing Statement Filing Offices
Exhibit D    Form of New Subsidiary Supplement


































--------------------------------------------------------------------------------










CANADIAN PLEDGE AND SECURITY AGREEMENT
THIS CANADIAN PLEDGE AND SECURITY AGREEMENT (this “Agreement”) is entered into
as of October 22, 2014, among CGC Inc., a New Brunswick corporation (the
“Canadian Borrower”), each Subsidiary identified on Schedule I hereto and each
other Subsidiary that becomes a party to this Agreement after the Restatement
Effective Date pursuant to Section 8.14 hereof (each such Subsidiary and the
Canadian Borrower, a “Grantor” and, collectively, the “Grantors”) and JPMorgan
Chase Bank, N.A., in its capacity as administrative agent (the “Administrative
Agent”) for the lenders party to the Credit Agreement referred to below.
PRELIMINARY STATEMENT
Reference is made to the Fourth Amended and Restated Credit Agreement dated as
of the date hereof (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among USG Corporation, a Delaware
corporation (the “Borrower”), the Canadian Borrower, the Lenders and Issuing
Banks from time to time party thereto, the Administrative Agent, JPMorgan Chase
Bank, N.A., Toronto Branch, as Canadian administrative agent, and Bank of
America, N.A. and Wells Fargo Bank, National Association, as co-syndication
agents. Each Grantor is entering into this Agreement in order to induce the
Lenders and the Issuing Banks to enter into and extend credit to the Canadian
Borrower under the Credit Agreement and to secure the Secured Obligations.
ACCORDINGLY, the Grantors and the Administrative Agent, on behalf of the
Lenders, hereby agree as follows:
ARTICLE I


DEFINITIONS


SECTION 1.01. Terms Defined in Credit Agreement. All capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement.


SECTION 1.02. Terms Defined in PPSA. Terms defined in the PPSA in uncapitalized
form which are not otherwise defined in this Agreement in capitalized form are
used herein in capitalized form as defined in uncapitalized form in the PPSA.


SECTION 1.03. Definitions of Certain Terms Used Herein. As used in this
Agreement, in addition to the terms defined in the preamble hereto and in the
Preliminary Statement, the following terms shall have the following meanings:


“Accounts” means all rights to payment, whether or not earned by performance,
for the sale or lease of goods or the rendition of services, in each case in the
ordinary course of the Grantors’ business, whether such rights constitute or are
evidenced by any Account (as defined in the PPSA), Chattel Paper, Instrument,
Document of Title or Intangible.




--------------------------------------------------------------------------------




“Article” means a numbered article of this Agreement, unless another document is
specifically referenced.
“Cash Dominion Period” means any of (a) a period commencing on the date on which
Excess Availability shall have been less than the Threshold Amount for five (5)
consecutive Business Days and ending on the first date thereafter on which
Excess Availability shall have been equal to or greater than the Threshold
Amount for thirty (30) consecutive calendar days and (b) a period during which
an Event of Default has occurred and is continuing. For purposes of clarity, if,
during the continuance of a Cash Dominion Period triggered by an event described
in either clause (a) or (b) of this definition, an event described in clause (a)
or (b) of this definition shall occur, then such Cash Dominion Period shall be
deemed not to have terminated until such time as a Cash Dominion Period would no
longer exist under both clauses (a) and (b) of this definition.
“Cash Dominion Period Notice” shall have the meaning set forth in
Section 7.03(a).
“Cash Dominion Termination Notice” shall have the meaning set forth in
Section 7.03(a).
“Cash Dominion Termination Period” shall have the meaning set forth in
Section 7.03(a).
“Collateral” shall have the meaning set forth in Article II.
“Collateral Access Agreement” means any landlord waiver or other agreement (as
such waiver or agreement may be amended, restated or otherwise modified from
time to time), in form and substance reasonably satisfactory to the
Administrative Agent, pursuant to which a mortgagee or lessor of real property
on which Collateral is stored or otherwise located, or a bailee, consignee or
similar Person with respect to any warehouse, processor or converter facility or
other location where Collateral is stored or located, (a) acknowledges the Lien
of the Administrative Agent, on behalf of the Secured Parties, in respect of
such Collateral, (b) waives or, in the reasonable discretion of the
Administrative Agent, subordinates on terms reasonably acceptable to the
Administrative Agent any Lien or other claim that such Person may assert against
such Collateral and (c) where applicable, grants to the Administrative Agent
reasonable access to and use of such real property or facility, as the case may
be, following the occurrence and during the continuance of an Event of Default,
to assemble, complete and sell such Collateral.
“Collateral Access Agreement Deadline” means the date that is 90 days (or such
longer period as the Administrative Agent, in its sole discretion, may agree)
after the Restatement Effective Date.
“Collateral Deposit Account” means, with respect to each Grantor, any lockbox
account maintained by such Grantor to which any cash, checks or other similar
payments constituting payments made in respect of Accounts and/or proceeds of
Inventory are or are to be remitted and all Deposit Accounts maintained by such
Grantor into which any such payments are directed to be deposited, as well as
any other Deposit Accounts maintained by such Grantor into which any cash,
checks or other similar payments constituting payments made in respect of
Accounts and/or proceeds of Inventory are or are to be deposited.
“Collateral Deposit Account Bank” means each bank or other financial institution
at which any Grantor maintains a Collateral Deposit Account.
“Collateral Report” means any certificate (including any Borrowing Base
Certificate), report or other document delivered by any Grantor to the
Administrative Agent relating to the Collateral pursuant to any Loan Document.




--------------------------------------------------------------------------------




“Collection Account” shall have the meaning set forth in Section 7.03(a).
“Control” shall have the meaning set forth in the PPSA.
“Control Agreement Deadline” shall have the meaning set forth in Section
7.01(a).
“Copyrights” means, with respect to any Person, all of such Person’s right,
title and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all licenses of the foregoing; and (d) the rights corresponding
to the use or sublicense of any of the foregoing throughout the world.
“Deposit Account” means a demand, time, savings, passbook or similar account
maintained with an organization that is engaged in the business of banking.
“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among any Grantor, a
Collateral Deposit Account Bank and the Administrative Agent with respect to
Control of the Collateral Deposit Accounts listed therein and the disposition of
funds on deposit in such Collateral Deposit Accounts.
“Exhibit” refers to a specific exhibit to this Agreement (as amended, deemed
amended or supplemented from time to time in accordance with this Agreement or
any Supplement), unless another document is specifically referenced.
“Financing Statement” means, with respect to any Grantor, each PPSA financing
statement naming the Administrative Agent as secured party and such Grantor as
debtor and describing the Collateral in a manner consistent with the
requirements set forth in Section 4.01(b).
“Intellectual Property” means the collective reference to all intellectual and
similar property of every kind and nature, including inventions, designs,
Patents, Copyrights, Trademarks, trade secrets, domain names, confidential or
proprietary technical and business information, know how or other data or
information, software and databases and all embodiments or fixations thereof and
related documentation, registrations and franchises, and all additions,
improvements and accessions to, and books and records describing or used in
connection with, any of the foregoing.
“Inventory” shall have the meaning set forth in the PPSA.
“Patents” means, with respect to any Person, all of such Person’s right, title
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions and continuations-in-part
thereof; (d) all licenses of the foregoing; and (e) all rights corresponding to
the use or sublicense of any of the foregoing throughout the world.
“PPSA” means the Personal Property Security Act of the province referred to in
Section 8.19(a) of this Agreement, as such legislation may be amended, renamed
or replaced from time to time, and includes all regulations from time to time
made under such legislation.
“Proceeds” shall have the meaning set forth in the PPSA.
“Receiver” means a receiver, a manager or a receiver and manager.




--------------------------------------------------------------------------------




“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
“Secured Obligations” has the meaning assigned to the term “Canadian Secured
Obligations” in the Credit Agreement.


“Security Interest” has the meaning assigned to such term in Section 2.01.
“Supplement” shall have the meaning set forth in Section 8.14.
“Trademarks” means, with respect to any Person, all of such Person’s right,
title and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress and trade styles and the registrations
and applications for registration thereof; (b) all licenses of the foregoing,
whether as licensee or licensor; (c) all renewals of the foregoing; and (d) all
rights corresponding to the use or sublicense of any of the foregoing throughout
the world.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
ARTICLE II


GRANT OF SECURITY INTEREST


SECTION 2.01. Security Interest. As security for the payment or performance, as
the case may be, in full of the Secured Obligations, each Grantor hereby
pledges, assigns and grants to the Administrative Agent, its successors and
permitted assigns, on behalf of and for the benefit of the Secured Parties, a
security interest in all of such Grantor’s right, title and interest in (a)
Accounts, and Proceeds in respect thereof, whether now owned by or owing to, or
hereafter acquired by or arising in favor of, such Grantor (including under any
trade name or derivations thereof), and regardless of where located, (b)
Inventory, and Proceeds in respect thereof, whether now owned by, or hereafter
acquired by, such Grantor (including under any trade name or derivations
thereof), and regardless of where located, and (c) all Collateral Deposit
Accounts of such Grantor (all of the assets referenced in the immediately
preceding clauses (a), (b) and (c), and all such right, title and interest
therein, are collectively referred to as the “Collateral”; the security interest
in the Collateral granted pursuant to this Section 2.01 is referred to as the
“Security Interest”).


SECTION 2.02. Keepwell. Each Grantor which is a Qualified ECP Guarantor (as
defined below) hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Grantor that would otherwise not be an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder to honor all of its obligations under this Agreement in
respect of Specified Swap Obligations (provided, however, that each Qualified
ECP Guarantor shall only be liable under this Section 2.02 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 2.02 or otherwise under this Agreement voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations of each Qualified ECP Guarantor
under this Section 2.02 shall remain in full force and effect until the
indefeasible payment in full in cash of all the Secured Obligations. Each
Qualified ECP Guarantor intends that this Section 2.02 constitute, and this
Section 2.02 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Grantor for all purposes of Section
la(18)(A)(v)(II) of the Commodity Exchange Act. For purposes hereof, “Qualified
ECP Guarantor” means, in respect




--------------------------------------------------------------------------------




of any Specified Swap Obligation, each Grantor that has total assets exceeding
$10,000,000 at the time the grant of the relevant security interest becomes or
would become effective with respect to such Specified Swap Obligation and each
other Grantor that constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an “eligible contract participant” at such time by
guaranteeing or entering into a keepwell in respect of obligations of such other
person under Section la(18)(A)(v)(II) of the Commodity Exchange Act.




ARTICLE III


REPRESENTATIONS AND WARRANTIES


Each Grantor represents, warrants and covenants to and with the Secured Parties
that:
SECTION 3.01. Title, Perfection and Priority. Such Grantor has good and valid
rights in or the power to transfer the Collateral and title to the Collateral
with respect to which it has purported to grant the Security Interest hereunder,
free and clear of all Liens except for Liens permitted under Section 4.01(g),
and has full power and authority to grant to the Administrative Agent, for the
benefit of the Secured Parties, the Security Interest pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other Person other than
any consent or approval that has been obtained, except such consents or
approvals the failure of which to have been obtained will not impair the
Security Interest. When a properly completed Financing Statement has been filed
in the appropriate office against such Grantor in the applicable location listed
on Exhibit C (or, in the case of any Grantor that becomes a party hereto after
the Restatement Effective Date, in the jurisdiction of organization of such
Grantor and each other jurisdiction in which it is located (within the meaning
of the PPSA) or any tangible Collateral in which it has rights is located
specified in Schedule I to the Supplement for such Grantor) and any applicable
filing fees or taxes are paid in connection with such filing, the Administrative
Agent will have a fully perfected first priority security interest in that
Collateral of such Grantor in which a security interest may be perfected by
filing a PPSA financing statement, subject only to Liens permitted under
Section 4.01(g).


SECTION 3.02. Type and Jurisdiction of Organization, Organizational and
Identification Numbers. The type of entity of such Grantor, its jurisdiction of
organization and the organizational number issued to it by its jurisdiction of
organization are set forth on Exhibit A.


SECTION 3.03. Principal Location. The location of such Grantor’s place of
business (if it has only one) or its chief executive office (if it has more than
one place of business) is disclosed in Exhibit A. In addition, such Grantor has
no other places of business where books and records with respect to the
Collateral are maintained, except those set forth in Exhibit A.


SECTION 3.04. Collateral Locations. All of such Grantor’s locations where
Collateral having an aggregate book value of $100,000 or more is located are
listed on Exhibit A. All of said locations are owned by such Grantor except for
locations (a) which are leased by the Grantor as lessee and designated in
Exhibit A and (b) at which Inventory is held in a public warehouse or is
otherwise held by a bailee or on consignment as designated in Exhibit A.






--------------------------------------------------------------------------------




SECTION 3.05. Deposit Accounts. Exhibit B sets forth a complete list of the
Collateral Deposit Accounts of such Grantor, including, with respect to each
such Collateral Deposit Account, each depositary institution’s name and location
and such Grantor’s account number.


SECTION 3.06. Exact Names. Such Grantor’s name, as set forth on Exhibit A, is
the exact name as it appears in such Grantor’s organizational documents, as
amended, as filed with such Grantor’s jurisdiction of organization. Such Grantor
has not, during the past two years prior to the Restatement Effective Date, been
known by or used any other corporate or fictitious name, or been a party to any
merger or consolidation, or been a party to any acquisition, in each case except
as otherwise specified in the Perfection Certificate or any certificate
delivered to the Administrative Agent pursuant to Section 4.01(f).


SECTION 3.07. Perfection Certificate. The Perfection Certificate has been duly
prepared, completed and executed by the Borrowers and the information set forth
therein with respect to each Grantor is correct and complete as of the
Restatement Effective Date, and the Financing Statements (including any
amendments thereto) prepared by the Administrative Agent based upon the
information provided to the Administrative Agent in the Perfection Certificate
for filing in each governmental, municipal or other office specified in Section
2(d) to the Perfection Certificate (or specified by notice from the Canadian
Borrower to the Administrative Agent after the Restatement Effective Date in the
case of filings, recordings or registrations required by Section 5.10 of the
Credit Agreement or Sections 4.01 and 4.06 hereof) are all the filings,
recordings and registrations that are necessary to perfect a security interest
in favor of the Administrative Agent (for the benefit of the Secured Parties) in
respect of all the Collateral in which the Security Interest may be perfected by
filing, recording or registering in the applicable jurisdiction in Canada, and
no further or subsequent filing, refiling, recording, rerecording, registration
or reregistration is necessary in any such jurisdiction, except as provided
under applicable law with respect to the filing of continuation statements.


SECTION 3.08. Validity of Security Interest. The Security Interest granted by
such Grantor constitutes a legal and valid security interest in all the
Collateral securing the payment and performance of the Secured Obligations.


SECTION 3.09. Security Interest as Security Only. The Security Interest granted
by such Grantor is granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Collateral.


SECTION 3.10. Accounts. (a) The names of the Account Debtors, amounts owing, due
dates and other information with respect to such Grantor’s Accounts are and will
be complete, true and correct in all material respects in the records of such
Grantor relating thereto and in all invoices and Collateral Reports with respect
thereto furnished to the Administrative Agent pursuant to the Loan Documents
from time to time. As of the time when each Account arises, such Grantor shall
be deemed to have represented and warranted that such Account and all records
relating thereto are genuine and in all respects what they purport to be.


(b) In addition, with respect to all of its Accounts, except as disclosed in the
most recent Collateral Report, (i) the amounts shown on all invoices, statements
and Collateral Reports with respect thereto are actually and absolutely owing to
such Grantor as indicated thereon and are not in any way contingent (other than
with respect to discounts, rebates, billing errors, setoffs, counterclaims and
other Dilution Factors); (ii) no payments have been or shall be made thereon
except payments delivered or to be




--------------------------------------------------------------------------------




delivered to a Collateral Deposit Account as required pursuant to Section 7.01;
and (iii) to such Grantor’s knowledge, all Account Debtors relating to such
Accounts have the capacity to contract.


SECTION 3.11. Inventory. With respect to any of its Inventory represented as
being Eligible Inventory on the most recent Collateral Report, (a) as of the
last day of the period covered by such Collateral Report, such Inventory (other
than Inventory in transit) is located at one of such Grantor’s locations set
forth on Exhibit A and such Inventory (other than Inventory in transit and other
than Inventory that has subsequently been sold, transferred or otherwise
disposed of by such Grantor (other than to another Grantor) in the ordinary
course of business) shall not be stored at any other location except as
permitted by Section 4.01(j), (b) other than any Inventory that has subsequently
been sold, transferred or otherwise disposed of by such Grantor (other than to
another Grantor) in the ordinary course of business, such Grantor has good and
merchantable title to such Inventory and such Inventory is not subject to any
Lien, except for Liens permitted by Section 4.01(g), (c) except as specifically
disclosed in such Collateral Report (or in any notification provided to the
Administrative Agent subsequent to the last day of the period covered by such
Collateral Report in accordance with Section 5.01(i) of the Credit Agreement),
such Inventory (except for de minimis portions of such Inventory) is Eligible
Inventory of good and merchantable quality, free from any defects, (d) such
Inventory is not subject to any licensing, patent, royalty, trademark, trade
name or copyright agreements with any third parties which would require any
consent of any third party upon sale or disposition of that Inventory or the
payment of any monies to any third party upon such sale or other disposition
(other than any such consent that has already been obtained or any such payment
obligation that has already been waived), and (e) the preparation for sale,
marketing or sale of such Inventory by the Administrative Agent after the
occurrence and during the continuance of an Event of Default shall not require
the consent of any Person (except as required by applicable law) and shall not
constitute a breach or default under any contract or agreement to which such
Grantor is a party or to which such Inventory is subject.


SECTION 3.12. Intellectual Property. Such Grantor owns, or is licensed to use,
all Patents, Trademarks, Copyrights or other Intellectual Property material to
its business, and the use thereof by such Grantor does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, and no such Intellectual Property is subject to any Lien or
other restriction (other than any such Lien or other restriction with respect to
which a waiver or release has been obtained) that would materially interfere
with the exercise of the Administrative Agent’s rights with respect to such
Intellectual Property to prepare for sale, market and sell any Eligible
Inventory under Section 5.03.


SECTION 3.13. Filing Requirements. None of the Collateral owned by it is of a
type for which security interests or liens may be perfected by filing under any
Canadian Federal statute. Notwithstanding anything in any Loan Document to the
contrary, the Administrative Agent agrees that the Grantors shall not be
required to seek Crown consent to the assignment of Crown debts as provided in
the Financial Administration Act (Canada) or any provincial or territorial
equivalent legislation.


SECTION 3.14. No Financing Statements, Security Agreements. No financing
statement or security agreement describing all or any portion of the Collateral
which has not lapsed or been terminated naming such Grantor as debtor has been
filed or is of record in any jurisdiction except (a) for the Financing
Statements and (b) as permitted under Section 4.01(g).




--------------------------------------------------------------------------------






ARTICLE IV


COVENANTS


From the date of this Agreement, and thereafter until this Agreement is
terminated, each Grantor agrees that:
SECTION 4.01. General. (a) Collateral Records. Such Grantor will maintain books
and records with respect to the Collateral owned by it in accordance Section
5.07 of the Credit Agreement, and furnish to the Administrative Agent, with
sufficient copies for each of the Lenders, such reports relating to such
Collateral as the Administrative Agent may from time to time reasonably request.


(b) Authorization to File Financing Statements; Ratification. Such Grantor
hereby authorizes the Administrative Agent to file, and if requested will
deliver to the Administrative Agent, all Financing Statements and other
documents and take such other actions as may from time to time be reasonably
requested by the Administrative Agent in order to maintain, subject to any Liens
permitted under Section 4.01(g), a first priority perfected security interest in
and, if applicable and contemplated by the terms hereof, Control of, the
Collateral owned by such Grantor. Any Financing Statement (or amendment thereto)
filed by the Administrative Agent shall (i) indicate such Grantor’s Collateral
by any description that reasonably approximates the description of such
Collateral contained in this Agreement, if applicable, and (ii) contain any
other information required by the PPSA for the sufficiency or filing office
acceptance of such Financing Statement (or amendment thereto). Such Grantor
agrees to furnish any such information to the Administrative Agent promptly upon
request. Such Grantor also ratifies its authorization for the Administrative
Agent to have filed any initial Financing Statements if filed prior to the
Restatement Effective Date.


(c) Further Assurances. Such Grantor agrees to take any and all actions that it
shall reasonably deem necessary to defend title to the Collateral against all
persons and to defend the Security Interest of the Administrative Agent in its
Collateral and the priority thereof against any Lien not expressly permitted
under Section 4.01(g).


(d) Disposition of Collateral. Such Grantor will not sell, lease or otherwise
dispose of the Collateral owned by it except for dispositions not otherwise
prohibited by Section 6.03 of the Credit Agreement.


(e) Maintaining Perfection of Security Interest. Each Grantor agrees, at its own
expense, to execute, acknowledge, deliver and cause to be duly filed all such
further instruments and documents and take all such actions as the
Administrative Agent may from time to time reasonably request to preserve,
protect and perfect the Security Interest and the rights and remedies created
hereby, including the payment of any fees and taxes required in connection with
the execution and delivery of this Agreement, the granting of the Security
Interest and the filing of any Financing Statements or other documents in
connection herewith or therewith. If any amount payable under or in connection
with any of the Collateral shall be or become evidenced by any promissory note
or other instrument (other than any promissory note or other instrument in an
aggregate principal amount of less than $500,000 owed to the applicable Grantor
by any Person that is not a Borrower or any Subsidiary, provided that the
aggregate principal amount of promissory notes that may be excluded from the
delivery requirements of this paragraph (e) may not exceed $2,000,000 at any one
time), such note or instrument shall be immediately




--------------------------------------------------------------------------------




pledged and delivered to the Administrative Agent, duly endorsed in a manner
satisfactory to the Administrative Agent.


(f) Annual Confirmation of Perfection Certificate. Each year, at the time of
delivery of annual financial statements with respect to the preceding fiscal
year pursuant to Section 5.01(a) of the Credit Agreement, the Canadian Borrower
shall deliver to the Administrative Agent a certificate executed by a Financial
Officer of the Canadian Borrower (i) setting forth any changes to the
information required pursuant to the Perfection Certificate, or confirming that
there has been no change in such information, in each case since the date of the
Perfection Certificate or the date of the most recent certificate delivered
pursuant to this Section 4.01(f) and (ii) certifying that all initial PPSA
financing statements or other appropriate filings, recordings or registrations,
including all refilings, rerecordings, reregistrations and amendments to the
initial PPSA financing statements, containing a description of the Collateral
have been filed of record in each governmental, municipal or other appropriate
office in the jurisdiction identified pursuant to Section 4.06 to the extent
necessary to protect and perfect the Security Interest as of the date of such
certificate. In connection with the delivery of any updates to the Perfection
Certificate in accordance with this Section 4.01(f) (but without limiting the
express requirements of this Agreement, including those under Sections 4.05,
4.06 and 7.02(b)), Exhibit A and Exhibit B hereto shall be deemed amended to
include such updated information.


(g) Liens. Such Grantor will not create, incur, or suffer to exist any Lien on
the Collateral owned by it except Liens permitted under clauses (a) through (d),
(f) and (k) of Section 6.02 of the Credit Agreement.


(h) Other Financing Statements. Such Grantor will not authorize the filing of
any financing statement naming it as debtor covering all or any portion of the
Collateral owned by it, except with respect to any Lien permitted under
Section 4.01(g). Such Grantor acknowledges that it is not authorized to file (i)
any financing statement with respect to the Collateral, except with respect to
any Lien permitted under Section 4.01(g), without providing prior written notice
to the Administrative Agent or (ii) any amendment or termination statement with
respect to any Financing Statement filed in accordance with the terms hereof
without the prior written consent of the Administrative Agent, subject to such
Grantor’s rights under the PPSA.


(i) Compliance with Terms. Such Grantor shall observe, perform and comply with
all obligations in respect of the Collateral owned by it (in each case, in a
manner consistent with past business practices of such Grantor), unless the
failure to observe, perform or comply with such obligations would not adversely
affect the validity, perfection and priority of the Security Interest.


(j) Locations. Such Grantor will not maintain any Collateral owned by it at any
location other than those locations listed on Exhibit A (or any other location
with respect to which advance written notice has been provided as contemplated
by Section 4.05), other than (i) Inventory that is in transit from or to such
location and (ii) Inventory with a book value, in the aggregate, at any location
not listed in Exhibit A of less than $100,000; provided that the aggregate book
value of Inventory at all locations not listed in Exhibit A shall not exceed
$2,000,000.


SECTION 4.02. Accounts. (a) Certain Agreements on Accounts. No Grantor will make
or agree to make any discount, credit, rebate or other reduction in the original
amount owing on an Account or accept in satisfaction of an Account less than the
original amount thereof, except that such Grantor may reduce the amount owing on
Accounts arising from the sale of Inventory in accordance with its past




--------------------------------------------------------------------------------




business practices unless and until a notice from the Administrative Agent has
been received revoking such right during an Event of Default, but only for so
long as an Event of Default is continuing.


(b) Collection of Accounts. Except as otherwise provided in this Agreement, each
Grantor will, consistent with its past business practices, collect and enforce,
at no expense to any Secured Party, all amounts due or hereafter due to such
Grantor under the Accounts owned by it.


(c) Security Interest in Property to Satisfy Account Debt. If at any time any
Grantor shall take a security interest in any property of an Account Debtor or
any other Person to secure payment and performance of an Account, such Grantor
shall promptly assign such security interest to the Administrative Agent. Such
assignment need not be filed of public record unless necessary to continue the
perfected status of the security interest against creditors of and transferees
from the Account Debtor or other Person granting the security interest.


(d) Delivery of Invoices. Such Grantor will deliver to the Administrative Agent,
immediately upon its request after the occurrence and during the continuation of
an Event of Default and in connection with the Administrative Agent’s exercise
of remedies hereunder, duplicate invoices with respect to each Account owned by
it bearing such language of assignment as the Administrative Agent shall
specify.


(e) Disclosure of Material Reductions in Accounts. Such Grantor, promptly upon
obtaining knowledge of any event, circumstance or change that has occurred since
the most recent date on which a Borrowing Base Certificate was required to be
delivered pursuant to Section 5.01(e) of the Credit Agreement that would
materially reduce the aggregate amount of Eligible Accounts or result in a
material portion of the Eligible Accounts ceasing to be Eligible Accounts, shall
cause the Canadian Borrower to promptly disclose such fact to the Administrative
Agent in writing.


SECTION 4.03. Inventory. (a) Maintenance of Goods. Such Grantor will maintain,
preserve, protect and keep its Inventory in a manner consistent with its past
business practices.


(b) Returned Inventory. If an Account Debtor returns any Inventory to such
Grantor when no Event of Default exists, then such Grantor shall promptly
determine the reason for such return and, if reasonably deemed appropriate by
such Grantor, shall issue a credit memorandum to the Account Debtor in the
appropriate amount and in a manner consistent with its past business practices.
Such Grantor shall promptly report to the Administrative Agent any return of
Inventory involving an amount in excess of $2,000,000. Each such report shall
indicate each applicable Account Debtor’s stated reasons for the returns and the
locations and condition of the returned Inventory. All returned Inventory shall
be subject to the Administrative Agent’s Liens thereon. Whenever any Inventory
is returned, the related Account shall be deemed not to be an Eligible Account
to the extent of the amount owing by the Account Debtor with respect to such
returned Inventory.


(c) Inventory Count; Perpetual Inventory System. Such Grantor will conduct cycle
counts of its Inventory in a manner consistent with past business practices and
reasonably acceptable to such Grantor’s auditors. Upon the request of the
Administrative Agent in connection with any field examination conducted in
accordance with Section 5.07(b) of the Credit Agreement, such Grantor, at its
own expense, shall deliver to the Administrative Agent the results of each
physical verification which such Grantor has made, or has caused any other
Person to make on its behalf, of all or any portion of its Inventory. Such
Grantor will maintain a perpetual inventory reporting system at all times.






--------------------------------------------------------------------------------




SECTION 4.04. Intellectual Property. Such Grantor will use commercially
reasonable efforts to secure all consents, waivers and approvals necessary or
appropriate to ensure the ability of the Administrative Agent to fully exercise
the rights granted to it in Section 5.03.


SECTION 4.05. Collateral Access Agreements. Such Grantor shall use commercially
reasonable efforts to obtain a Collateral Access Agreement from the lessor of
each leased property, mortgagee of each owned property and bailee, consignee or
similar Person with respect to any warehouse, processor or converter facility or
other location, in each case where Collateral is or is to be stored or located
as of the Restatement Effective Date or at any time thereafter, provided that
(a) no Grantor shall be required to obtain a Collateral Access Agreement with
respect to any location at which the Inventory on-hand has a book value of less
than $100,000 and (b) no Collateral Access Agreement shall be required to be in
effect prior to the Collateral Access Agreement Deadline. For purposes of
clarity, it is understood and agreed that any Grantor’s failure, after having
used commercially reasonable efforts, to obtain a Collateral Access Agreement
with respect to any such location where Collateral is stored or located shall
not constitute an Event of Default. With respect to any such location where
Inventory is stored or located as of the Restatement Effective Date or at any
time thereafter, if the Administrative Agent has not received a Collateral
Access Agreement with respect to such location, the Eligible Inventory at such
location shall be subject to such Reserves as may be established by the
Administrative Agent in accordance with the terms of the Credit Agreement. Such
Grantor shall provide to the Administrative Agent reasonable (but in no event
less than three Business Days’) advance written notice of (i) any arrangement or
agreement entered into by such Grantor to lease or mortgage real property or any
warehouse or similar location at which Collateral is to be stored or located,
unless a Collateral Access Agreement that would cover such Collateral is in
effect with respect to such location and (ii) any arrangement or agreement to
ship or otherwise transfer any Collateral to any mortgaged or leased real
property, or to any warehouse, processor or converter facility or other
location, in each case unless a Collateral Access Agreement that would cover
such Collateral is in effect with respect to such location, and such Grantor
shall provide to the Administrative Agent prompt written notice of the
termination of any such existing arrangement or agreement with respect to any
location at which Collateral is stored or located at the time of such
termination. Not later than the last day of the calendar quarter during which
any arrangement, agreement or termination referenced in the immediately
preceding sentence is established or occurs, the Canadian Borrower shall deliver
to the Administrative Agent a supplement to Exhibit A, setting forth the
information with respect to the locations applicable to any such new arrangement
or agreement required therein or indicating the termination of any such
arrangement or agreement, as the case may be. Such Grantor shall timely and
fully pay and perform its obligations under all leases and other agreements with
respect to each location where any Collateral is or may be stored or located.


SECTION 4.06. Change of Name or Location; Change of Fiscal Year. Such Grantor
shall not (a) change its name as it appears in official filings in the
jurisdiction of its incorporation or organization, (b) change its chief
executive office, principal place of business or corporate offices, or the
location of its records concerning the Collateral as set forth in the Security
Agreement, (c) change the type of entity that it is, (d) change its organization
identification number, if any, issued by its jurisdiction of incorporation or
other organization or (e) change its jurisdiction of incorporation or
organization, in each case, unless the Administrative Agent shall have received
at least ten days prior written notice of such change and such Grantor (or the
Administrative Agent on behalf of such Grantor) shall have taken all action
reasonably requested by the Administrative Agent to continue the validity,
perfection and priority of any Liens in favor of the Administrative Agent, on
behalf of the Secured Parties, in any Collateral, provided that any new
jurisdiction of organization shall be in Canada or any province or territory
thereof. In connection with any such change permitted under this Section 4.06,
Exhibit A and Exhibit C hereto shall be deemed to be amended to reflect such
change (effective as of the date of such change).




--------------------------------------------------------------------------------






ARTICLE V


REMEDIES


SECTION 5.01. Remedies. (a) Upon the occurrence, and during the continuance, of
an Event of Default, the Administrative Agent may exercise any or all of the
following rights and remedies:


(i) those rights and remedies provided in this Agreement, the Credit Agreement
or any other Loan Document, provided that this Section 5.01(a) shall not be
understood to limit any rights or remedies available to the Secured Parties
prior to an Event of Default;


(ii) those rights and remedies available to a secured party under the PPSA
(whether or not the PPSA applies to the affected Collateral) and under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien), when a debtor is in default under a
security agreement;


(iii) institute a Cash Dominion Period as per the terms of Section 7.03;


(iv) without notice (except as specifically provided in Section 8.01 or
elsewhere herein), demand or advertisement of any kind to any Grantor or any
other Person, enter the premises of any Grantor where any Collateral is located
(through self-help and without judicial process) to collect, receive, assemble,
process, appropriate, sell, lease, assign, grant an option or options to
purchase or otherwise dispose of, deliver or realize upon, the Collateral or any
part thereof in one or more parcels at public or private sale or sales (which
sales may be adjourned or continued from time to time with or without notice and
may take place at any Grantor’s premises or elsewhere), for cash, on credit or
for future delivery without assumption of any credit risk, and upon such other
terms as the Administrative Agent may deem commercially reasonable;


(v) appoint by instrument in writing one or more Receivers of any or all
Grantors or any or all of the Collateral of any or all Grantors with such
rights, powers and authority (including any or all of the rights, powers and
authority of the Administrative Agent under this Agreement) as may be provided
for in the instrument of appointment or any supplemental instrument, and remove
and replace any such Receiver from time to time. To the extent permitted by
applicable law, any Receiver appointed by the Administrative Agent shall (for
purposes relating to responsibility for the Receiver’s acts or omissions) be
considered to be the agent of any such Grantor and not of the Administrative
Agent or any of the other Secured Parties; and


(vi) obtain from any court of competent jurisdiction an order for the
appointment of a Receiver of any or all Grantors or of any or all of the
Collateral of any or all Grantors.


(b) The Administrative Agent, on behalf of the Secured Parties, may comply with
any applicable provincial or federal law requirements in connection with a
disposition of the Collateral and such compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.


(c) The Administrative Agent shall have the right upon any such public sale or
sales and, to the extent permitted by law, upon any such private sale or sales,
to purchase for the benefit of the




--------------------------------------------------------------------------------




Secured Parties, the whole or any part of the Collateral so sold, free of any
right of equity redemption, which equity redemption the Grantor hereby expressly
releases.


(d) Until the Administrative Agent is able to effect a sale, lease, or other
disposition of Collateral, the Administrative Agent shall have the right to hold
or use Collateral, or any part thereof, to the extent that it deems appropriate
for the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Administrative Agent. The Administrative Agent may, if
it so elects, seek the appointment of a receiver or keeper to enforce any of the
Administrative Agent’s remedies (for the benefit of the Secured Parties) with
respect to such appointment without prior notice or hearing as to such
appointment.


(e) Notwithstanding the foregoing, no Secured Party shall be required to (i)
make any demand upon, or pursue or exhaust any of their rights or remedies
against, any Grantor, any other obligor, guarantor, pledgor or any other Person
with respect to the payment of the Secured Obligations or to pursue or exhaust
any of their rights or remedies with respect to any Collateral therefor or any
direct or indirect guarantee thereof, (ii) marshal the Collateral or any
guarantee of the Secured Obligations or resort to the Collateral or any such
guarantee in any particular order or (iii) effect a public sale of any
Collateral.


SECTION 5.02. Grantor’s Obligations Upon an Event of Default. Without limiting
the foregoing or any other inspection rights the Administrative Agent may have
under the Loan Documents, upon the request of the Administrative Agent after the
occurrence and during the continuance of an Event of Default, each Grantor will:


(a) at any time the Secured Obligations have been accelerated in accordance with
the Credit Agreement, assemble and make available to the Administrative Agent
all books and records relating to the Collateral at any place or places
specified by the Administrative Agent, whether at a Grantor’s premises or
elsewhere;


(b) at any time the Secured Obligations have been accelerated in accordance with
the Credit Agreement, permit the Administrative Agent, by the Administrative
Agent’s representatives and agents, to enter, occupy and use any premises where
all or any part of the Collateral, or the books and records relating thereto, or
both, are located, to take possession of and/or remove all or any part of the
Collateral or make copies of the books and records relating thereto, or both,
and to conduct sales of the Collateral in accordance with the terms hereof, any
applicable Collateral Access Agreements and applicable law, without any
obligation to pay the applicable Grantor for such use and occupancy; and


(c) at its own expense, cause the independent certified public accountants then
engaged by each Grantor to prepare and deliver to the Administrative Agent,
promptly upon the Administrative Agent’s request, the following reports with
respect to the Accounts of such Grantor: (i) a reconciliation of all such
Accounts; (ii) an aging of all such Accounts; (iii) trial balances; and (iv) a
test verification of all such Accounts.


SECTION 5.03. Grant of Intellectual Property License. Solely for the purpose of
enabling, and solely to the extent necessary to enable, the Administrative Agent
to exercise the rights and remedies to prepare for sale, market and sell
Inventory under this Article V at such time as the Administrative Agent shall be
lawfully entitled to exercise such rights and remedies, each Grantor hereby (a)
grants to the Administrative Agent, for the benefit of the Secured Parties, an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to any Grantor) to use, license or sublicense any
Intellectual Property now owned or hereafter acquired by such Grantor, and
wherever the




--------------------------------------------------------------------------------




same may be located, and including in such license access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof and (b) irrevocably
agrees that the Administrative Agent may sell any of such Grantor’s Inventory
directly to any person, and, in connection with any such sale or other
enforcement of the Administrative Agent’s rights under this Agreement, may sell
Inventory which bears any Trademark owned by or licensed to such Grantor and any
Inventory that is covered by any Copyright owned by or licensed to such Grantor,
and the Administrative Agent may finish any work in process using any Patent (or
other Intellectual Property) owned by or licensed to such Grantor and affix any
appropriate Trademark owned by or licensed to such Grantor and sell such
Inventory as provided herein. The use of such license by the Administrative
Agent may be exercised, at the option of the Administrative Agent, only upon the
occurrence and during the continuance of an Event of Default, provided that any
license, sublicense or other transaction entered into by the Administrative
Agent in accordance herewith and in connection with the exercise of the
Administrative Agent’s remedies hereunder shall be binding upon the Grantors
notwithstanding any subsequent cure of such Event of Default. All actions taken
by the Administrative Agent pursuant to this Article V, as well as the
Administrative Agent’s use of any trade secrets or other Intellectual Property
pursuant to this Agreement, shall be subject to the confidentiality restrictions
set forth in Section 9.12 of the Credit Agreement.


ARTICLE VI


ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY


SECTION 6.01. Account Verification. The Administrative Agent may at any time, in
the name of the applicable Grantor or, after the occurrence, and during the
continuance, of an Event of Default, in the Administrative Agent’s own name or
in the name of a nominee of the Administrative Agent, communicate (by mail,
telephone, facsimile or otherwise) with the Account Debtors of any such Grantor
to verify with such Account Debtors, to the Administrative Agent’s reasonable
satisfaction, any information relating to the existence, amount, terms of, and
any other material matter relating to, the Accounts of such Account Debtors.


SECTION 6.02. Authorization for Secured Party to Take Certain Action. (a)
Subject to Section 6.02(b), each Grantor hereby appoints the Administrative
Agent the attorney-in-fact of such Grantor for the purpose of carrying out the
provisions of this Agreement and taking any action and executing any instrument
that the Administrative Agent may reasonably deem necessary or advisable to
accomplish the purposes hereof, which appointment is irrevocable and coupled
with an interest. Without limiting the generality of the foregoing, the
Administrative Agent shall have the right with full power of substitution either
in the name of such Grantor or, after the occurrence, and during the
continuance, of an Event of Default, in the Administrative Agent’s name, to (i)
file Financing Statements necessary or desirable in the Administrative Agent’s
sole discretion to perfect and to maintain the perfection and priority of the
Administrative Agent’s security interest in the Collateral, (ii) endorse and
collect any cash proceeds of the Collateral of such Grantor, (iii) file a
carbon, photographic or other reproduction of this Agreement or any Financing
Statement as a financing statement and to file any other financing statement or
amendment of a financing statement (which does not add new collateral or add a
debtor) in such offices as the Administrative Agent in its sole discretion deems
necessary or desirable to perfect and to maintain the perfection and priority of
the Security Interest, (iv) apply the proceeds of any Collateral of such Grantor
received by the Administrative Agent or a Receiver to the Secured Obligations as
provided in Section 2.09(b) or Section 2.17(b) of the Credit Agreement, as
applicable, (v) discharge past due taxes, assessments, charges, fees or Liens on
the Collateral (except for such Liens as are specifically permitted under
Section 4.01(g)), (vi) contact the Account Debtors of such Grantor for any
reason, (vii) demand




--------------------------------------------------------------------------------




payment or enforce payment of the Accounts in the name of the Administrative
Agent or such Grantor, (viii) endorse any and all checks, drafts and other
instruments for the payment of money relating to the Accounts, (ix) sign such
Grantor’s name on any invoice or bill of lading relating to the Accounts, drafts
against any Account Debtor or assignments and verifications of Accounts, (x)
exercise all of such Grantor’s rights and remedies with respect to the
collection of the Accounts and any other Collateral, (xi) settle, adjust,
compromise, extend or renew the Accounts or any legal proceedings brought to
collect Accounts, (xii) prepare, file and sign such Grantor’s name on a proof of
claim in bankruptcy or similar document against any Account Debtor of such
Grantor, (xiii) prepare, file and sign such Grantor’s name on any notice of
Lien, assignment or satisfaction of Lien or similar document in connection with
the Accounts, (xiv) change the address for delivery of mail relating to the
Accounts of such Grantor to such address as the Administrative Agent may
designate and to receive, open and dispose of all such mail addressed to such
Grantor, (xv) use, sell, assign, transfer, pledge, make any agreement with
respect to or otherwise deal with all or any of the Collateral and (xvi) do all
other acts and things necessary to carry out the purposes of this Agreement, as
fully and completely as though the Administrative Agent were the absolute owner
of the Collateral for all purposes, provided that (A) nothing herein contained
shall be construed as requiring or obligating the Administrative Agent to make
any commitment or to make any inquiry as to the nature or sufficiency of any
payment received by the Administrative Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any property covered
thereby and such Grantor agrees to reimburse the Administrative Agent on demand
for any payment made or any expense incurred by the Administrative Agent in
connection with any of the foregoing and (B) this authorization shall not
relieve such Grantor of any of its obligations under this Agreement or under the
Credit Agreement. The Administrative Agent and the other Secured Parties shall
be accountable only for amounts actually received as a result of the exercise of
the powers granted to them herein, and neither they nor their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence, bad faith or
wilful misconduct. Notwithstanding the foregoing, if the Administrative Agent or
a Secured Party determines (after being given notice of such) that any portion
of a payment from an Account Debtor received by it constitutes the excess
portion of a joint remittance from such Account Debtor (which such portion was
not owed to a Grantor but paid to the joint order of a Grantor and a
non-Affiliated contractor or sub-contractor in respect of an Account), the
Administrative Agent or other Secured Party, as applicable, shall promptly remit
such excess portion of the payment to the Grantors.


(b) All acts of said attorney or designee are hereby ratified and approved. The
powers conferred on the Administrative Agent, for the benefit of the Secured
Parties, under this Section 6.02 are solely to protect the Administrative
Agent’s interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any other Secured Party to exercise any such powers. The
Administrative Agent agrees that, except for the powers granted in
Sections 6.02(a)(i), (a)(iii) or (a)(v), it shall not exercise any power or
authority granted to it unless an Event of Default has occurred and is
continuing, provided, however, that the Administrative Agent may exercise the
powers granted in Sections 6.02(a)(ii), (a)(iv) and (a)(viii) at any time during
the continuance of a Cash Dominion Period. The Administrative Agent further
agrees that it will not exercise any power or authority granted to it in
Sections 6.02(a)(x), (a)(xi), (a)(xii) and (a)(xiii) unless an Event of Default
has occurred and is continuing and the Secured Obligations have been accelerated
in accordance with the Credit Agreement.






--------------------------------------------------------------------------------




ARTICLE VII


COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS


SECTION 7.01. Collection of Accounts. (a) Each Grantor shall execute and deliver
to the Administrative Agent (no later than the date (the “Control Agreement
Deadline”) which falls 90 Business Days after the Restatement Effective Date (or
such later date as agreed by the Administrative Agent, in its sole discretion))
Deposit Account Control Agreements for each Collateral Deposit Account
maintained by such Grantor as of the Restatement Effective Date. After the
Restatement Effective Date, each Grantor will comply with the terms of
Section 7.02.


(b) Not later than the Control Agreement Deadline, each Grantor shall direct all
of its Account Debtors to forward payments directly to one or more of the
Collateral Deposit Accounts of such Grantor. If any Grantor should refuse or
neglect to notify any Account Debtor to forward payments with respect to such
Account Debtor’s Accounts directly to a Collateral Deposit Account following its
receipt of a written request to do so from the Administrative Agent, the
Administrative Agent shall, notwithstanding the language set forth in
Section 6.02(b), be entitled to make such notification directly to Account
Debtor. If notwithstanding the foregoing instructions, any Grantor receives any
cash, checks or other similar payments constituting payments made with respect
to any Account, such Grantor shall receive such cash, checks or other similar
payments as the Administrative Agent’s trustee and shall promptly (but in no
event later than two Business Days after receipt thereof) deposit all such cash,
checks or other similar payments into a Collateral Deposit Account.


SECTION 7.02. Covenant Regarding New Deposit Accounts. (a) No Grantor may open a
Collateral Deposit Account unless the bank or financial institution at which
such Grantor seeks to open such Collateral Deposit Account has entered into a
Deposit Account Control Agreement in order to give the Administrative Agent
Control of such Collateral Deposit Account, provided that (a) no such Deposit
Account Control Agreement will be required to be effective prior to the Control
Agreement Deadline and (b) after the Control Agreement Deadline, the
Administrative Agent may, in its discretion, with respect to the Collateral
Deposit Accounts of any Collateral Deposit Account Bank that is not subject to a
Deposit Account Control Agreement, (i) defer delivery of a Deposit Account
Control Agreement with respect to such Collateral Deposit Accounts and (ii)
require such Grantor to replace such Collateral Deposit Accounts with one or
more new Collateral Deposit Accounts opened and maintained with a bank or
financial institution that is subject to an existing Deposit Account Control
Agreement (it being understood and agreed that, prior to the opening of such new
Collateral Deposit Accounts referenced in the immediately preceding clause (ii)
(but only after the Control Agreement Deadline), the Administrative Agent shall
be entitled to establish a Reserve with respect to those Collateral Deposit
Account referenced in the immediately preceding clause (i) for which a Deposit
Account Control Agreement has not yet been executed and delivered).


(b) Promptly following a Grantor’s opening of any new Collateral Deposit Account
in accordance with this Section 7.02 or such Grantor’s closing of a Collateral
Deposit Account, but in each case no later than the end of the calendar quarter
during which such Collateral Deposit Account is opened or closed, as the case
may be, the Canadian Borrower shall deliver to the Administrative Agent a
supplement to Exhibit B, setting forth the applicable information with respect
to such new Collateral Deposit Account required therein or indicating the
closing of such Collateral Deposit Account, as the case may be.






--------------------------------------------------------------------------------




(c) In the case that any Grantor opens an additional Collateral Deposit Account
with a Collateral Deposit Account Bank that is already party to a Deposit
Account Control Agreement or such Grantor transfers or otherwise assigns any
Collateral Deposit Account subject to an existing Deposit Account Control
Agreement to a different Grantor party to such Deposit Account Control
Agreement, the Canadian. Borrower shall promptly notify the Administrative Agent
thereof and, if the applicable Grantor or Grantors fail, within ten Business
Days after request from the Administrative Agent, to enter into an amendment,
supplement or other modification to such Deposit Account Control Agreement to
reflect the addition or change in ownership, as the case may be, of such
Collateral Deposit Account for the purpose of ensuring that such Collateral
Deposit Account is subject to the control arrangement evidenced thereby, the
Administrative Agent shall have the authority to enter into, on behalf of itself
and the applicable Grantor or. Grantors, such an amendment, supplement or other
modification to such Deposit Account Control Agreement.


(d) In the case of Collateral Deposit Accounts maintained with any Lender, the
terms of each Deposit Account Control Agreement entered into with such Lender
shall be subject to the provisions of the Credit Agreement regarding setoff.


SECTION 7.03. Cash Dominion Periods; Application of Proceeds. (a) Pursuant to
each Deposit Account Control Agreement entered into pursuant to Sections 7.01 or
7.02, the Administrative Agent shall have Control of the relevant Collateral
Deposit Account. The applicable Grantor may operate and transact business
through its Collateral Deposit Accounts in its normal fashion at all times
(except as provided below), including making withdrawals (whether via wire
transfer, ACH transfer, check or otherwise), provided that (i) upon the
commencement and during the continuation of any Cash Dominion Period, the
Administrative Agent may (A) send a notice (a “Cash Dominion Period Notice”) to
each Collateral Deposit Account Bank instructing such Collateral Deposit Bank to
cease complying with any instructions originated by the applicable Grantor
regarding the disposition of funds in the related Collateral Deposit Account and
to begin complying with instructions originated by the Administrative Agent
directing the sweep of available funds from the applicable Collateral Deposit
Account on a daily basis into a collection account maintained by the Canadian
Borrower with the Administrative Agent (such account, the “Collection Account”),
without further consent of the applicable Grantor and subject to the terms of
the applicable Deposit Account Control Agreement and (B) apply (and allocate)
the funds in the Collection Account in accordance with Section 2.09(b) or
Section 2.17(b) of the Credit Agreement, as applicable, and (ii) except as
otherwise provided below, upon the termination of each Cash Dominion Period (the
timing of such termination to be determined by reference to the definition of
the term “Cash Dominion Period” set forth in Section 1.03), the Administrative
Agent shall send a notice to each Collateral Deposit Account Bank (a “Cash
Dominion Termination Notice”) terminating such Cash Dominion Period and
commencing a period (each such period, a “Cash Dominion Termination Period”) in
which each Grantor may again transact business through each Collateral Deposit
Account in its normal fashion, including making withdrawals from each Collateral
Deposit Account (whether via wire transfer, ACH transfer, check or otherwise);
provided, however, that following (x) the termination of the Revolving
Commitments as contemplated by Article VII of the Credit Agreement or (y) a
declaration, as contemplated by Article VII of the Credit Agreement, that the
outstanding Loans have become due and payable, the Administrative Agent shall
not be required to give any further Cash Dominion Termination Notices and shall
be entitled to permanently maintain such Cash Dominion Period and exercise the
rights attendant thereto as set forth above.


(b) All amounts deposited in the Collection Account pursuant to this
Section 7.03 shall be deemed received by the Administrative Agent for purposes
of Sections 2.09(b) and 2.17(b) of the Credit Agreement, provided that,
notwithstanding the foregoing, if the Administrative Agent or a Secured Party




--------------------------------------------------------------------------------




determines (after being given notice of such) that any portion of a payment from
an Account Debtor received by it constitutes the excess portion of a joint
remittance from such Account Debtor (which such portion was not owed to a
Grantor but paid to the joint order of a Grantor and a non-Affiliated contractor
or sub-contractor in respect of an Account), the Administrative Agent or other
Secured Party, as applicable, shall promptly remit such excess portion of the
payment to the Grantors. The balance, if any, in the Collection Account after
all the Secured Obligations on any day during a Cash Dominion Period have been
satisfied shall be deposited by the Administrative Agent into the Canadian
Borrower’s general operating account as instructed by the Canadian Borrower. If,
at the time any Cash Dominion Termination Period commences, the Collection
Account has a balance, such balance shall be deposited by the Administrative
Agent into the Canadian Borrower’s general operating account as instructed by
the Canadian Borrower.
(c) To the extent that the terms of any Deposit Account Control Agreement are
inconsistent with the terms of this Section 7.03 with respect to the rights of
the Administrative Agent and the Grantors, the terms of this Section 7.03 shall
control.


ARTICLE VIII


GENERAL PROVISIONS


SECTION 8.01. Waivers. Each Grantor hereby waives notice of the time and place
of any public sale or the time after which any private sale or other disposition
of all or any part of the Collateral may be made. To the extent such notice may
not be waived under applicable law, any notice made shall be deemed reasonable
if sent to the Grantors, addressed as set forth in Article IX, at least fifteen
(15) days prior to (a) the date of any such public sale or (b) the time after
which any such private sale or other disposition may be made. To the maximum
extent permitted by applicable law, each Grantor waives all claims, damages and
demands against any Secured Party or Receiver arising out of the repossession,
retention or sale of the Collateral, except as may arise solely out of the gross
negligence, bad faith or wilful misconduct of such Secured Party or Receiver as
finally determined by a court of competent jurisdiction. To the extent it may
lawfully do so, each Grantor absolutely and irrevocably waives and relinquishes
the benefit and advantage of, and covenants not to assert against any Secured
Party or Receiver, any valuation, stay, appraisal, extension, moratorium,
redemption or similar laws and any and all rights or defenses it may have as a
surety now or hereafter existing which, but for this provision, might be
applicable to the sale of any Collateral made under the judgment, order or
decree of any court, or privately under the power of sale conferred by this
Agreement, or otherwise. Except as otherwise specifically provided herein, each
Grantor hereby waives presentment, demand, protest or any notice (to the maximum
extent permitted by applicable law) of any kind in connection with this
Agreement or any Collateral.


SECTION 8.02. Limitation on Administrative Agent’s and Lenders’ Duty with
Respect to the Collateral. Except as imposed under applicable law, no Secured
Party shall have any other duty as to any Collateral in its possession or
control or in the possession or control of any agent or nominee of such Secured
Party, or any income thereon or as to the preservation of rights against prior
parties or any other rights pertaining thereto. To the extent that applicable
law imposes duties on the Administrative Agent to exercise remedies in a
commercially reasonable manner, each Grantor acknowledges and agrees that it is
commercially reasonable for the Administrative Agent (a) to fail to incur
expenses deemed significant by the Administrative Agent to prepare Collateral
for disposition or otherwise to transform raw material or work in process into
finished goods or other finished products for disposition, (b) to obtain or, if
not required by other law, to fail to obtain governmental or third party
consents for the collection or disposition of Collateral to be collected or
disposed of, (c) to fail to exercise collection remedies against




--------------------------------------------------------------------------------




Account Debtors or other Persons obligated on Collateral or to remove Liens on
or any adverse claims against Collateral, (d) to exercise collection remedies
against Account Debtors and other Persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (e) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (f) to
contact other Persons, whether or not in the same business as such Grantor, for
expressions of interest in acquiring all or any portion of such Collateral, (g)
to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the Collateral is of a specialized nature, (h) to
dispose of Collateral by utilizing internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capacity of doing so, or that match buyers and sellers of assets, (i) to dispose
of assets in wholesale rather than retail markets, (j) to disclaim disposition
warranties, such as title, possession or quiet enjoyment, (k) to purchase
insurance or credit enhancements to insure the Administrative Agent against
risks of loss, collection or disposition of Collateral or to provide to the
Administrative Agent a guaranteed return from the collection or disposition of
Collateral, or (l) to the extent deemed appropriate by the Administrative Agent,
to obtain the services of other brokers, investment bankers, consultants and
other professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 8.02 is to provide non-exhaustive indications of what actions or
omissions by the Administrative Agent would be commercially reasonable in the
Administrative Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Administrative Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 8.02. Without limitation upon the foregoing, nothing contained in this
Section 8.02 shall be construed to grant any rights to any Grantor or to impose
any duties on the Administrative Agent that would not have been granted or
imposed by this Agreement or by applicable law in the absence of this
Section 8.02.


SECTION 8.03. Compromises and Collection of Collateral. The Grantors and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Accounts, that
certain of the Accounts may be or become uncollectible in whole or in part and
that the expense and probability of success in litigating a disputed Account may
exceed the amount that reasonably may be expected to be recovered with respect
to an Account. In view of the foregoing, each Grantor agrees that the
Administrative Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing and the Secured Obligations have been
accelerated in accordance with the Credit Agreement, and subject to applicable
law, compromise with the obligor on any Account, accept in full payment of any
Account such amount as the Administrative Agent in its sole discretion shall
determine or abandon any Account, and any such action by the Administrative
Agent shall be commercially reasonable so long as the Administrative Agent acts
in good faith based on information known to it at the time it takes any such
action.


SECTION 8.04. Secured Party Performance of Debtor Obligations. Without having
any obligation to do so, and, except after the occurrence and during the
continuance of an Event of Default, after having made a request of a Grantor to
do so and the Grantor having not complied with such request to do so as promptly
as practicable after receipt of such request, the Administrative Agent may
perform or pay any obligation which any Grantor has agreed to perform or pay in
this Agreement and the Grantors shall reimburse the Administrative Agent for any
amounts paid by the Administrative Agent pursuant to this Section 8.04. The
Grantors’ obligation to reimburse the Administrative Agent pursuant to the
preceding sentence shall be a Secured Obligation payable on demand.


SECTION 8.05. Specific Performance of Certain Covenants. Each Grantor
acknowledges and agrees that a breach of any of the covenants contained in
Sections 4.01(d), 4.01(e), 4.01(g), 4.06 or 5.02, or in Article VII will cause
irreparable injury to the Secured Parties, that the Secured Parties have no




--------------------------------------------------------------------------------




adequate remedy at law in respect of such breaches and therefore agrees, without
limiting the right of the Secured Parties to seek and obtain specific
performance of other obligations of the Grantors contained in this Agreement,
that the covenants of the Grantors contained in the Sections referred to in this
Section 8.05 shall be specifically enforceable against the Grantors.


SECTION 8.06. Dispositions Not Authorized. No Grantor is authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 4.01(d) and
notwithstanding any course of dealing between any Grantor and the Administrative
Agent or other conduct of the Administrative Agent, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 4.01(d))
shall be binding upon the Secured Parties unless such authorization is in
writing signed by the Administrative Agent.


SECTION 8.07. No Waiver; Amendments; Cumulative Remedies. No failure, delay or
omission of any Secured Party to exercise any right or remedy granted under this
Agreement shall impair such right or remedy or be construed to be a waiver of
any Default or an acquiescence therein, and any single or partial exercise of
any such right or remedy shall not preclude any other or further exercise
thereof or the exercise of any other right or remedy. No waiver, amendment or
other variation of the terms, conditions or provisions of this Agreement
whatsoever shall be valid unless in writing signed by the Administrative Agent
with the concurrence or at the direction of the Lenders required under
Section 9.02 of the Credit Agreement and then only to the extent in such writing
specifically set forth. All rights and remedies contained in this Agreement or
by law afforded shall be cumulative and all shall be available to the Secured
Parties until the Secured Obligations have been paid and performed in full.


SECTION 8.08. Limitation by Law; Severability of Provisions. All rights,
remedies and powers provided in this Agreement may be exercised only to the
extent that the exercise thereof does not violate any applicable provision of
law, and all the provisions of this Agreement are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to be limited
to the extent necessary so that they shall not render this Agreement invalid,
unenforceable, illegal or not entitled to be recorded or registered, in whole or
in part. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.


SECTION 8.09. Reinstatement. This Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a Receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference”, “fraudulent conveyance” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.


SECTION 8.10. Benefit of Agreement. The terms and provisions of this Agreement
shall be binding upon and inure to the benefit of the Grantors, the Secured
Parties and their respective successors and assigns (including all persons who
become bound as a debtor to this Agreement), except




--------------------------------------------------------------------------------




that no Grantor shall have the right to assign its rights or delegate its
obligations under this Agreement or any interest herein, without the prior
written consent of the Administrative Agent. No sales of participations,
assignments, transfers or other dispositions of any agreement governing the
Secured Obligations or any portion thereof or interest therein shall in any
manner impair the Lien granted to the Administrative Agent, for the benefit of
the Secured Parties.


SECTION 8.11. Survival of Representations. All representations and warranties of
the Grantors contained in this Agreement shall survive the execution and
delivery of this Agreement.


SECTION 8.12. Headings. The title of and section headings in this Agreement are
for convenience of reference only, and shall not govern the interpretation of
any of the terms and provisions of this Agreement.


SECTION 8.13. Termination. (a) Subject to Section 8.09, this Agreement and the
Security Interest in the Collateral shall terminate when all the Secured
Obligations have been paid in full, in cash, and the Lenders have no further
commitment to lend to the Canadian Borrower under the Credit Agreement, the LC
Exposure in respect of Letters of Credit issued to the Canadian Borrower (or
with respect to which the Canadian Borrower is a co-applicant) has been reduced
to zero (or cash collateralized in an amount equal to 103% of the aggregate
undrawn amount of all such outstanding Letters of Credit (for each Letter of
Credit, denominated in the currency of such Letter of Credit) or otherwise
collateralized (i.e., by issuance of backstop letters of credit to the
applicable Issuing Banks in respect thereof), in each case in a manner
satisfactory to the applicable Issuing Banks) and the Issuing Banks have no
further obligations to issue Letters of Credit to the Canadian Borrower (or to
any Subsidiary with the Canadian Borrower as a co-applicant) under the Credit
Agreement.


(b) A Grantor shall automatically be released from its obligations hereunder and
the Security Interest in the Collateral of such Grantor shall be automatically
released upon the consummation of any transaction permitted by, or that would
not otherwise result in a Default under, the Credit Agreement as a result of
which such Grantor ceases to be a wholly-owned Subsidiary, provided that the
Required Lenders shall have consented to such transaction (to the extent
required by the Credit Agreement) and the terms of such consent did not provide
otherwise
.
(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement (other than a sale or other transfer to a
Grantor), or upon the effectiveness of any     written consent to the release of
the Security Interest granted hereby in any Collateral pursuant to Section 9.02
of the Credit Agreement, the Security Interest in such Collateral shall be
automatically released.


(d) In connection with any termination or release pursuant to paragraph (a), (b)
or (c) of this Section 8.13, the Administrative Agent shall (i) execute and
deliver to any Grantor, at such Grantor’s expense, all documents that such
Grantor shall reasonably request to evidence such termination or release and
(ii) with respect to any Collateral Deposit Account of any Grantor that is so
released from its obligations hereunder, deliver to each Collateral Deposit
Account Bank that has entered into a Deposit Account Control Agreement with
respect to the Collateral Deposit Accounts of such Grantor a written notice of
termination of each such Deposit Account Control Agreement in accordance with
the terms of such Deposit Account Control Agreement. The Administrative Agent
hereby consents to the applicable Grantor filing all PPSA discharge statements
corresponding to any Collateral that is so released if the Administrative Agent
has failed to file such PPSA discharge statements within 5 Business Days of
notice of such release delivered by such Grantor to the Administrative Agent.
Any execution and delivery of




--------------------------------------------------------------------------------




documents pursuant to this Section 8.13 shall be without recourse to or warranty
by the Administrative Agent.


SECTION 8.14. Additional Subsidiaries. Pursuant to the Credit Agreement, and
solely to the extent required thereby,, certain Canadian Material Subsidiaries
that were not in existence or not Canadian Material Subsidiaries as of the
Restatement Effective Date (as well as certain other Canadian Subsidiaries
specified by the Canadian Borrower) are required to enter into this Agreement as
a Grantor upon becoming such a Canadian Material Subsidiary (or upon such
designation). Upon execution and delivery by the Administrative Agent and a
Canadian Subsidiary of an instrument in the form of Exhibit D hereto (each such
instrument, a “Supplement”), such Canadian Subsidiary shall become a Grantor
hereunder with the same force and effect as if originally named as a Grantor
herein. The execution and delivery of any such Supplement shall not require the
consent of any other Grantor hereunder. The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement


SECTION 8.15. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of any Grantor against any of and
all obligations of such Grantor now or hereafter existing under this Agreement
held by such Lender, irrespective of whether or not such Lender shall have made
any demand hereunder and although such obligations may be unmatured or are owed
to a branch or office of such Lender different from the branch or office holding
such deposit or obligation. The applicable Lender shall notify the Canadian
Borrower and the Administrative Agent of such set-off or application, provided
that any failure to give or any delay in giving such notice shall not affect the
validity of any such set-off or application under this Section 8.15. The rights
of each Lender under this Section 8.15 are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.


SECTION 8.16. Lien Absolute. All rights of the Administrative Agent hereunder,
and all obligations of each Grantor hereunder, shall be absolute and
unconditional irrespective of:


(a) any lack of validity or enforceability of the Credit Agreement, any other
Loan Document or any other agreement or instrument governing or evidencing any
Secured Obligations;


(b) any change in the time, manner or place of payment of, or in any other term
of, all or any part of the Secured Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document or any other agreement or instrument governing or evidencing any
Secured Obligations;


(c) any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the Secured Obligations;


(d) the insolvency of any Person; or


(e) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, any Grantor.






--------------------------------------------------------------------------------




SECTION 8.17. Release. Each Grantor consents and agrees that the Administrative
Agent may at any time, or from time to time, in its discretion:


(a) as contemplated by the Credit Agreement and in conformance therewith, renew,
extend or change the time of payment, and/or the manner, place or terms of
payment, of all or any part of the Secured Obligations; and


(b) exchange, release and/or surrender all or any of the Collateral or any part
thereof, by whomsoever deposited, which is now or may hereafter be held by the
Administrative Agent in connection with all or any of the Secured Obligations;
all in such manner and upon such terms as the Administrative Agent may deem
proper, and without notice to or further assent from any Grantor, it being
hereby agreed that each Grantor shall be and remain bound upon this Agreement,
irrespective of the value or condition of any of the Collateral, and
notwithstanding any such change, exchange, settlement, compromise, surrender,
release, renewal or extension, and notwithstanding also that the Secured
Obligations may, at any time, exceed the aggregate principal amount thereof set
forth in the Credit Agreement, or any other agreement governing any Secured
Obligations.


SECTION 8.18. Entire Agreement. This Agreement and the other Loan Documents
embody the entire agreement and understanding between the Grantors and the
Administrative Agent relating to the Collateral and supersede all prior
agreements and understandings between the Grantors and the Administrative Agent
relating to the Collateral.


SECTION 8.19. Governing Law; Jurisdiction; Consent to Service of Process.


(a) This Agreement shall be construed in accordance with and governed by the law
of the Province of Ontario and the federal laws of Canada applicable therein.


(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the non-exclusive jurisdiction of the courts of
the province of Ontario, and any appellate court from any thereof, in any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.


(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section 8.19. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.


(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.


SECTION 8.20. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY




--------------------------------------------------------------------------------




HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 8.20.


SECTION 8.21. Taxes and Expenses; Indemnity. (a) Any taxes (including income
taxes but excluding any Excluded Taxes) payable or ruled payable by Federal or
Provincial authority in respect of this Agreement shall be paid by the Grantors,
together with interest and penalties, if any. The parties hereto agree that the
Administrative Agent and each of the other Secured Parties shall be entitled to
reimbursement of its reasonable expenses incurred hereunder as provided in and
subject to the limitations set forth in Section 9.03(a) of the Credit Agreement.


(b) Without limitation of any of its indemnification obligations under the other
Loan Documents, each Grantor shall, jointly and severally with each other
Grantor, indemnify each Indemnitee against, and hold each Indemnitee harmless
from, any and all out-of-pocket losses, claims, damages, liabilities and related
reasonable expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
by any third party or by any Grantor arising out of, in connection with, or as a
result of (i) the execution and delivery of this Agreement or any other
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of any
transactions contemplated hereby or (ii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing or to
the Collateral (each, a “Proceeding”), whether based on contract, tort or any
other theory, whether brought by a third party or by any Grantor and regardless
of whether any Indemnitee is a party thereto, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final, non-appealable judgment to have resulted from (A) the
gross negligence, bad faith or wilful misconduct of such Indemnitee, (B) a
material breach by such Indemnitee of its obligations under this Agreement or
any other Loan Document or (C) claims of one or more Indemnitees against another
Indemnitee (other than claims against the Administrative Agent or any Arranger
in their respective capacities as such) and not involving any act or omission by
either Borrower, any of the Subsidiaries or any of their respective Affiliates
(or any of such Person’s Related Parties). None of the Grantors shall, without
the prior written consent of any Indemnitee, effect any settlement of any
pending or threatened Proceeding in respect of which indemnity could have been
sought under this Section 8.21(b) by such Indemnitee unless such settlement (x)
includes an unconditional release of such Indemnitee in form and substance
reasonably satisfactory to such Indemnitee from all liability or claims that are
the subject matter of such Proceeding and (y) does not include any statement as
to or any admission of fault, culpability, wrongdoing or a failure to act by or
on behalf of such Indemnitee or any injunctive relief or other non-monetary
remedy. The Grantors shall not be liable for any settlement of any Proceeding if
the amount of such settlement was effected without the Canadian Borrower’s
consent (which consent shall not be unreasonably withheld, conditioned or
delayed), but if settled with the Canadian Borrower’s written consent or if
there is a judgment by a court of competent jurisdiction for the plaintiff in
any such Proceeding, the Grantors agree to indemnify and hold harmless each
Indemnitee from and against any and




--------------------------------------------------------------------------------




all losses, claims, damages, penalties, liabilities and expenses by reason of
such settlement or judgment in accordance with the other provisions of this
Section 8.21(b).


(c) Any amounts payable pursuant to this Section 8.21 shall be additional
Secured Obligations secured hereby and by the other Collateral Documents. The
provisions of this Section 8.21 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Secured Obligations, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document or any
investigation made by or on behalf of the Administrative Agent or any other
Secured Party. All amounts due under this Section 8.21 shall be payable not
later than three Business Days after written demand therefor setting forth the
basis for such claim in reasonable detail.


SECTION 8.22. Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission (including Adobe PDF file) shall be
as effective as delivery of an original executed counterpart of this Agreement.


ARTICLE IX


NOTICES


SECTION 9.01. Sending Notices. Any notice required or permitted to be given
under this Agreement shall be made in accordance with, and deemed to be received
pursuant to the terms of, Section 9.01 of the Credit Agreement, in each case
addressed to the Canadian Borrower (with respect to notices to any Grantor) and
to the Administrative Agent and the Lenders at the addresses set forth in
accordance with Section 9.01 of the Credit Agreement.


ARTICLE X


THE ADMINISTRATIVE AGENT


JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the
Lenders hereunder pursuant to Article VIII of the Credit Agreement. It is
expressly understood and agreed by the parties to this Agreement that any
authority conferred upon the Administrative Agent hereunder is subject to the
terms of the delegation of authority made by the Lenders to the Administrative
Agent pursuant to the Credit Agreement, and that the Administrative Agent has
agreed to act (and any successor Administrative Agent shall act) as such
hereunder only on the express conditions contained in such Article VIII. Any
successor Administrative Agent appointed pursuant to Article VIII of the Credit
Agreement shall be entitled to all the rights, interests and benefits of the
Administrative Agent hereunder.
[Signature Page Follows]
























--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Grantors and the Administrative Agent have executed this
Agreement as of the date first above written.




CGC INC.
by
  /s/ Kenneth R. Banas
 
Name: Keneth R. Banas
 
Title: Vice President, Finance







JPMORGAN CHASE BANK, N.A., as Administrative Agent
by
  /s/ Peter S. Predun
 
Name: Peter S. Predun
 
Title: Executive Director

































































































--------------------------------------------------------------------------------






EXHIBIT A
(See Sections 3.02, 3.03, 3.04, 3.06, 3.11, 4.01(j), 4.06 and 9.01 of Security
Agreement)
NOTICE ADDRESS FOR GRANTOR
550 West Adams Street
Chicago, IL 60661
Attention: Vice President and Treasurer
Telecopy No.: (312) 672-3883
with a copy to: Corporate Secretary
Telecopy No.: (312) 672-7748


INFORMATION OF CGC INC.
I.
Name of Grantor: CGC Inc.

II.
Jurisdiction of Incorporation or Organization: New Brunswick, Canada

III.
Type of Entity: Corporation

IV.
Organizational Number assigned by Jurisdiction of Incorporation or Organization:
635754

V.
Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business):

350 Burnhamthorpe Road West
5th Floor
Mississauga, Ontario
L5B 3J1


VI.     Other Places of Business: See below.


VII.    Locations of Collateral:


(a)    Properties Owned by the Grantor:
55 Third Line Road
Hagersville, ON
N0A 1H0


735 Fourth Line Road
Oakville, ON
L6L 5B7


450 De Baets Street
Winnipeg, MB
R2J 4K3


79 Little Narrows Road
Little Narrows, NS
B0E 1T0




--------------------------------------------------------------------------------






669 Wentworth Road
Windsor, NS
B0N 2T0


(b)    Properties Leased by the Grantor (Include Landlord’s Name):
5025- 52nd Avenue S.E.
Calgary, AB
T2C 4N7
BK Prime Foothills LP
350 Burnhamthorpe Road West, 5th Floor
Mississauga, ON
L5B 3J1
350 Burnhamthorpe Road Investments Inc.
7200 Notre Dame Est
Montreal, PQ
H1N 3L6
Simsue Investments Inc.
11105 Bridge Road
Surrey, BC
V3V 3V2
11105 Bridge Road Limited
19575 96 Avenue
Surrey, BC
V4N 4C5
Transpacific Realty Advisors



(c)
Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):
None.































































--------------------------------------------------------------------------------






EXHIBIT B
(See Sections 3.05 and 7.01(a) of Security Agreement)


COLLATERAL DEPOSIT ACCOUNTS



 
Name of Grantor
Name and Address of Depositary Institution
Account Number
Related Lockbox number, if any
 
CGC Inc.
TD Bank, N.A.
100 Wellington St. West, 26th Floor
Toronto, ON
MSK 1A2I
 
 
 

































































--------------------------------------------------------------------------------






EXHIBIT C
(See Section 3.01 of Security Agreement)


JURISDICTIONS IN WHICH FINANCING STATEMENTS HAVE BEEN FILED


Company
Jurisdiction
CGC Inc.
ON, BC, AB, MB, NB and NS





















































































--------------------------------------------------------------------------------






EXHIBIT D
SUPPLEMENT NO. __ dated as of _________________________ (this “Supplement”), to
the Canadian Pledge and Security Agreement dated as of October 22, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Security
Agreement”), among CGC Inc., a New Brunswick corporation (the “Canadian
Borrower”), the Subsidiaries of CGC Inc. from time to time party thereto (each
such Subsidiary and the Canadian Borrower, a “Grantor” and, collectively, the
“Grantors”) and JPMorgan Chase Bank, N.A., in its capacity as administrative
agent (the “Administrative Agent”) for the lenders party to the Credit Agreement
referred to below.
A.    Reference is made to the Fourth Amended and Restated Credit Agreement
dated as of October 22, 2014 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among USG Corporation, a Delaware
corporation (the “Borrower”), the Canadian Borrower, the Lenders and Issuing
Banks from time to time party thereto, the Administrative Agent, JPMorgan Chase
Bank, N.A., Toronto Branch, as Canadian administrative agent, and Bank of
America, N.A. and Wells Fargo Bank, National Association, as co-syndication
agents.


B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement or the Security
Agreement, as applicable.


C.    The Grantors have entered into the Security Agreement in order to induce
the Lenders to make Loans. Section 8.14 of Security Agreement provides that
certain Subsidiaries must become Grantors under the Security Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned such Subsidiary (the “New Subsidiary”) is executing this Supplement
in accordance with the requirements of the Credit Agreement to become a Grantor
under the Security Agreement in order to induce the Lenders to make additional
Loans and as consideration for Loans previously made.


Accordingly, the Administrative Agent and the New Subsidiary agree as follows:
SECTION 1. In accordance with Section 8.14 of the Security Agreement, the New
Subsidiary by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Subsidiary, as security for the payment and performance
in full of the Secured Obligations, does hereby create and grant to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, their successors and assigns, a security interest in and Lien on all of
the New Subsidiary’s right, title and interest in and to the Collateral of the
New Subsidiary. Each reference to a “Grantor” in the Security Agreement shall be
deemed to include the New Subsidiary. The Security Agreement is hereby
incorporated herein by reference.
SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.




--------------------------------------------------------------------------------




SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary and the Administrative Agent has executed a counterpart
hereof. Delivery of an executed signature page to this Supplement by facsimile
or electronic transmission (including Adobe PDF file) shall be as effective as
delivery of an original executed counterpart of this Supplement.
SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is the true and correct legal name of the New
Subsidiary, its jurisdiction of organization, the organizational number issued
to it by its jurisdiction of organization and the location of its place of
business (if it has only one) or its chief executive office (if it has more than
one place of business), the location of any other place of business of such New
Subsidiary and the location of any and all Collateral of the New Subsidiary
having an aggregate book value of $100,000 or more and (b) set forth on
Schedule II attached hereto is a complete list of all Collateral Deposit
Accounts maintained by such New Subsidiary, together with applicable identifying
information for such Collateral Deposit Accounts . The information set forth on
such Schedule I shall be deemed to supplement Exhibit A to the Security
Agreement, effective as of the date hereof. The information set forth on such
Schedule II in respect of Collateral Deposit Accounts shall be deemed to
supplement Exhibit B to the Security Agreement, effective as of the date hereof.
SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.
SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE PROVINCE OF ONTARIO AND THE FEDERAL LAW OF CANADA
APPLICABLE THEREIN.
SECTION 7. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 7.
SECTION 8. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.




--------------------------------------------------------------------------------




SECTION 9. All communications and notices hereunder shall be in writing and
given as provided in Section 9.01 of the Security Agreement.
SECTION 10. The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent.


















































--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.
[Name Of New Subsidiary],
by
 
 
 
Name:
 
Title:





JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
by
 
 
 
Name:
 
Title:

























































--------------------------------------------------------------------------------






INFORMATION OF {Insert name of New Subsidiary}
I.
Name of Grantor: _____________________________________

II.
Jurisdiction of Incorporation or Organization: __________________________

III.
Type of Entity: _______________________________________

IV.
Organizational Number assigned by Jurisdiction of Incorporation or Organization:
_________________________________________

V.
Federal Identification Number: ________________________________

VI.
Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business):

 
 
 
 
Attention:
 



VII.     Other Places of Business:




VIII.    Locations of Collateral:


(a)    Properties Owned by the Grantor:


(b)    Properties Leased by the Grantor (Include Landlord’s Name):


(c)
Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):











































--------------------------------------------------------------------------------






COLLATERAL DEPOSIT ACCOUNTS


Name of Grantor
Name of Institution
Location of Institution
Account Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 













